Citation Nr: 0410092	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  03-10 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire



THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council



ATTORNEY FOR THE BOARD

Phillip L. Krejci


INTRODUCTION

The appellant had service in the National Guard from June 1976 to 
June 1990.

This case comes to the Board of Veterans' Appeals (Board) from a 
July 2002 decision by the Manchester, New Hampshire, Regional 
Office (RO).


REMAND

The evidence of record does not suggest that the appellant had 
active duty service, and he may labor under the mistaken belief 
that service connection is granted for injury or disease incurred 
at any time while a member of the National Guard.  However, the 
law applicable to the basic entitlement to service connection 
provides that service connection is granted for injury or disease 
incurred or aggravated in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  

To establish service connection, there must be evidence of an 
etiologic relationship between a current disability and events in 
active service or an injury or disease incurred there.  Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  The term "active 
military, naval, or air service" includes active duty, any period 
of active duty for training during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive duty 
training during which the individual concerned was disabled or 
died from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2003).  
"Active duty for training" includes full-time duty for training 
performed by National Guardsmen, pursuant to 32 U.S.C.A. §§ 316, 
502, 503, 504, or 505, and by Reservists.  38 U.S.C.A. § 101(22) 
(West 2002); 38 C.F.R. § 3.6(c) (2003).  Annual training is an 
example of active duty for training while weekend drills are 
inactive duty training.  Thus, service connection is granted for 
either an injury or disease incurred during annual training but 
only for an injury incurred during a weekend drill.

The Veterans Claims Assistance Act of 2000 (VCAA) prescribes VA 
duties to advise a claimant of the evidence needed to substantiate 
a claim, and to help a claimant obtain that evidence.  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  VA duties pursuant thereto are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  March and June 
2002 RO letters purported to advise the appellant of the evidence 
needed to substantiate his claims, but neither those letters nor a 
March 2003 Statement of the Case advised him of the foregoing 
legal limitations on VA benefits for members of the National 
Guard/Reserve components.  The appellant must be advised of the 
evidence needed to substantiate his claims in light of the 
applicable law.

Additional evidentiary development is also warranted.  The 
National Personnel Records Center reported, in June 2002, that the 
appellant's service medical records are not archived there.  A 
July 2002 statement from his representative suggests that the 
appellant has custody of his service medical records.  All service 
personnel and medical records must, however, be submitted to the 
RO.

The appellant seeks service connection for a back disorder he 
contends was incurred during his 1990 annual training.  However, 
he reported recurrent back pain at June 1980 and June 1984 
quadrennial National Guard examinations, and the investigation his 
unit conducted of his 1990 back complaints reveals that his back 
disorder predated annual training.  If the back disorder predated 
the annual training, the question to be adjudicated is whether the 
preexisting back disorder was aggravated during annual training.  
If disability due to a preexisting disorder increases during 
active duty training, the preexisting disorder is presumed to have 
been aggravated unless clear and unmistakable evidence shows that 
increased disability is due to the natural progress of the 
disorder.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 
(2003).  However, a mere transient flare-up of a preexisting 
disorder does not, in the absence of evidence of a worsening of 
the underlying condition, constitute aggravation of it.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  To adjudicate the issue 
of aggravation, the appellant must identify all private health 
care providers and consent to a release of his medical records 
dating from 1980 to 1991.

The appellant seeks service connection for hearing loss but, as 
the RO noted in the July 2002 decision, he had been employed, 
according to the report of a June 1988 National Guard physical 
examination, as a "press operator."  Though the nature of that 
work is not entirely clear, it may involve noise exposure and his 
employer may have conducted routine audiometric tests.  In 
addition, on a VA Form 21-4142 received in July 2002, the 
appellant reported he had audiometric testing at the Norris Cotton 
building in 1984.  The appellant must identify his employer and 
the custodian of the 1984 test results, and consent to the release 
of those records.

On a VA Form 21-4142, received on an unknown date, the appellant 
reported that he received disability income from the Social 
Security Administration (SSA).  SSA records may include 
examination reports and reports of audiometric testing, and those 
records must be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Finally, in a Notice of Disagreement received on January 9, 2003, 
the appellant requested a review of the evidence by a decision 
review officer, and provision for such a review is made in 38 
C.F.R. § 3.2600.  Indeed, the RO advised the appellant of his 
right to such a review in a January 17, 2003, letter.  However, 
the March 2003 Statement of the Case was not signed by a decision 
review officer, and it does not otherwise appear that the 
appellant has had that review of the evidence to which he is 
entitled.

Accordingly, this case is remanded to the RO for the following:

1.  The RO must advise the appellant:

a.  That evidence needed to substantiate his service connection 
claims is medical evidence that hearing loss and a back disorder 
were incurred or aggravated during active duty training.

b.  That it is his responsibility, and his alone, to provide the 
foregoing evidence, but VA will make reasonable efforts to obtain 
relevant evidence, such as VA and non-VA medical records, 
employment records, or records from government agencies, if he 
identifies the custodians thereof, and VA will notify him of 
evidence he identified that could not be obtained so that he may 
obtain the evidence himself and submit it.

c.  That he must submit to the RO any relevant evidence he has in 
his possession including the remainder of his service medical 
records.

d.  That he must identify all VA and non-VA health care providers 
who, before 1991, treated him for a back disorder or for hearing 
loss.

2.  The RO must obtain a copy of the SSA decision awarding the 
appellant disability benefits and the medical records relied upon 
to make the decision.

3.  The RO must attempt to obtain additional evidence from record 
custodians the appellant identifies.  Specifically, the RO must 
obtain records of audiometric testing conducted at the Norris 
Cotton building in 1984 and by the appellant's employer.  The RO 
must also obtain from the appellant's private health care provider 
records of treatment dating from 1980 to 1991.

4.  Upon issuance of the notice prescribed in paragraph 1 above 
and completion of the development prescribed thereafter, a 
decision review officer must review all of the evidence of record 
and issue another decision.  If the decision is unfavorable to the 
appellant, the RO must then issue a Supplemental Statement of the 
Case in accord with 38 C.F.R. §§ 19.31, 19.38 (2003).  The RO must 
address whether the appellant was prejudiced by VA's failure to 
provide a fully informative VCAA notice in accordance with the 
chronological sequence set forth at 38 U.S.C.A. §§ 5100, 5103 
(West 2002); 38 C.F.R. § 3.159 (2003).

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the Board 
is appealable to the Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision by the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

